Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 16, 2020

The Court of Appeals hereby passes the following order:

A21D0071. ANNIE MINCEY v. LAKESIDE PRESERVE HOMEOWNERS
    ASSOCIATION, INC.

      In these related civil actions, the trial court granted summary judgment to
Lakeside Preserve Homeowners Association, Inc. in November 2016. In November
2019, Annie Mincey filed a motion to set aside the judgment in favor of Lakeside,
which the trial court denied on December 5, 2019. Mincey thereafter filed several
motions challenging various aspects of the proceedings, which the trial court
construed as motions for reconsideration and denied in a single order on March 3,
2020. Later that month, Mincey filed a direct appeal, which we dismissed for lack of
jurisdiction, on grounds that: (i) an appeal from the denial of a motion to set aside
must be initiated by filing an application for discretionary review; and (ii) the order
denying her motions for reconsideration is not appealable. See Mincey v. Lakeside
Preserve Homeowners Association, Inc., No. A20A1847 (Sept. 1, 2020). On
September 23, 2020, Mincey filed this application for discretionary review. We lack
jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the judgment or trial court order sought to be appealed. OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Pretermitting whether a timely discretionary
application would have authorized appellate review of any of the trial court orders at
issue here, Mincey’s application was untimely filed more than six months after the
most recent of those orders and more than 60 days after the Supreme Court restarted
filing deadlines in Georgia on July 14, 2020, following its prior judicial emergency
orders. See Supreme Court Order Declaring Statewide Judicial Emergency (Mar. 14,
2020), as extended on April 6, May 11, and June 12, 2020, and as extended in part on
July 10, 2020, available at www.gasupreme.us. Consequently, Mincey’s application
for discretionary review is hereby DISMISSED for lack of jurisdiction. See Boyle,
190 Ga. App. at 734.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/16/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.